 

Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

                This Amended and Restated Employment Agreement (“Agreement”) is
made by and between MICHAEL E. JALBERT (“Executive”) and E. F. Johnson
Technologies, Inc., a Delaware corporation (“Company”), with an effective date
of November 1, 2008 (the “Effective Date”).

 

*              *              *

 

                WHEREAS, Executive’s employment by the Company is governed by a
certain Employment Agreement between the Executive and the Company, dated as of
November 22, 2002 (the “Existing Employment Agreement”);

 

                WHEREAS, the Existing Employment Agreement, as extended, expired
on October 31, 2008, and the Company wishes to continue to employ Executive as
President and Chief Executive Officer (“CEO”) of the Company and Chairman of the
Company’s Board of Directors, and Executive desires to continue his employment
with the Company in such capacities;

 

                WHEREAS, the Company and Executive desire to amend and restate
the Existing Employment Agreement and set forth in writing the terms and
conditions of their current agreements and understandings; and

 

                NOW THEREFORE, in consideration of the mutual promises set forth
herein, it is mutually agreed between the parties as follows:

 

                Section 1.              Employment Term. The Company hereby
employs Executive and Executive hereby accepts employment as CEO and President
of the Company and the responsibilities as Chair of the Board of Directors on
the terms of this Agreement, commencing on the Effective Date and continuing,
until December 31, 2010, unless terminated earlier in accordance with the
provisions set forth herein (the “Employment Period”).

 

                Section 2.              Duties and Authority. During the
Employment Period, Executive shall provide services to the Company in accordance
with this Agreement in the capacities of CEO and President of the Company as
well as the Chairman of the Board of Directors, with such duties,
responsibilities and authority as described in the Company’s Bylaws (in effect
as of the effective date of this Agreement) and as are commensurate with such
positions. Executive shall

 

--------------------------------------------------------------------------------


 

report directly to the Board and devote substantially all of his business time,
energies and talents to serving the Company in such capacities and performing
his duties subject to the lawful directions of the Board of Directors and in
accordance with the “Company’s Policies” (as hereinafter defined) except for
customary periods of vacation and absence due to illness or disability.  Nothing
in this Agreement prohibits Executive’s (i) services as director of other
entities that are not competitive with the Company, (ii) involvement in
community or charitable activities, or (iii) personal or family
investment-related activities, so long as each of any such service or activity
is approved by the Board and does not materially and adversely interfere with
Executive’s duties under this Agreement.

 

                Section 3.              Compliance with Company Policies.
Executive acknowledges that the Company has certain policies in place that
govern the multiple issues that Executive must comply with during the employment
of Executive. Executive agrees to adhere to and be bound by the Company’s stated
policies including, but not limited to, those policies set forth in the
Company’s Handbook and the Code of Personal and Business Conduct and Ethics, the
Data Security & Compliance Policy, the Insider Trading Policy, the
Harassment/Inappropriate Behavior Policy, the Procurement Policy, the
Trademark & Service Marks Policy, the E-mail Policy, the Severance Policy, the
Required Approvals, Travel and Entertainment Expense Policy, and the Federal
Export Laws and Regulations Policy (collectively referred to as “Company’s
Policies”). Executive recognizes and agrees that the Company’s Policies may be
modified or amended from time to time at the Company’s sole discretion. The
Company reserves the right to revise, modify, delete, or add to any and all
policies, procedures, work rules, or benefits stated in the Company’s Policies
or in any other document. The Company shall communicate any change through
official notices, and Executive understands that revised information may
supersede, modify, or eliminate existing policies/benefits, and agrees to comply
with the Company’s Policies as revised.

 

                Section 4.              Compensation.

 

                                                (a)           Base Salary.
During the Employment Period, Executive will receive an annualized base salary
of Four Hundred and Twenty-Five Thousand Dollars ($425,000.00) per year payable
pursuant to the Company’s normal payroll practice (“Base Salary”).  Such Base
Salary will be subject to annual review by the Company, taking into
consideration Executive’s performance during the preceding year, base salary

 

2

--------------------------------------------------------------------------------


 

adjustments for the executive staff and other internal and external factors as
described in the corporate bylaws and public document filings; provided,
however, that at no time shall Executive’s salary be less than the Base Salary. 
If Executive’s Base Salary is increased, it shall not thereafter be decreased
during the term of this Agreement.

 

                                                (b)           Performance Based
Annual Incentive Bonus. For each fiscal year of the Company completed during the
Employment Period, Executive shall be eligible to receive an annual
performance-based incentive bonus in accordance with the Company’s Management
Incentive Program, as determined by the Board Compensation Committee in
consultation with Executive in an amount up to one hundred twenty percent (120%)
of Executive’s Base Salary. The incentive bonus, if any, will be paid annually
within the first ninety (90) days of the calendar year.

 

                                                (c)           Long-Term
Incentive Awards. During the Employment Period, Executive shall be eligible to
receive long-term incentive awards in accordance with the 2005 Plan up to one
hundred percent (100%) of Executive’s Base Salary.  Such long-term incentive
awards, if any, shall be made at the discretion of the Board Compensation
Committee in the form of stock-settled appreciation rights and/or restricted
stock units.

 

                                                (d)           Additional
Benefits. During the Employment Period, Executive shall receive such additional
employee benefits commensurate with his position, including those that the
Company may from time to time make available to its executive officers,
including four (4) weeks paid vacation per calendar year, qualified
profit-sharing plans, employee group health and disability insurance. In
addition, the Company shall pay premiums on a one million dollar ($1,000,000.00)
term-life insurance policy naming Executive as the insured and with the
beneficiary(ies) of such policy selected by Executive.  The Company agrees to
facilitate all such actions as are necessary to keep such policy in place. 
Executive reserves the right to change the carrier of such life insurance policy
at any time and in his discretion as long as the cost of coverage is equal to or
less than the cost of the original coverage.

 

                                                (e)           Succession
Incentive.  Executive shall receive an incentive bonus equal to five hundred
thousand dollars ($500,000.00) provided that (i) Executive’s successor as CEO is
elected by the Board of Directors prior to March 31, 2010, (ii) Executive
resigns from the Board upon the earlier of a date that is within the six
(6) month period following his

 

3

--------------------------------------------------------------------------------


 

successor’s election as CEO or December 31, 2010, and (iii) Executive actively
and materially cooperates with the Board in the recruitment and selection of his
successor (the “Succession Bonus”).  The Board shall make a reasonable
determination, in good faith and consistent with the spirit of this
Section 4(e) whether Executive’s participation in the process of recruiting and
selecting his successor is active and material and the Board’s determination
shall be binding provided that the determination is reasonable and made in good
faith. In the event Executive satisfies the foregoing requirements, the
Succession Bonus shall be paid to Executive in a lump-sum within the thirty (30)
day period following the earliest to occur of the following events:

 

(i)            the 6-month anniversary of Executive’s “Separation from Service”
(as defined below) for reasons other than death; or

 

                                                                (ii)          
Executive’s death.

 

                                                For this purpose, the term
“Separation from Service” means a termination of employment with Company and any
affiliate in such manner as to constitute a “separation from service” as defined
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  Once the Succession Bonus is earned, it shall be paid into an escrow
account acceptable to Executive until the time of actual payment.

 

                                                (f)            Withholdings. All
payments made to Executive pursuant to this Agreement shall be reduced by all
required federal, state and local withholdings for taxes and similar charges and
by all contributions or payments required to be made by Executive in connection
with any employee benefit plan maintained by the Company.

 

                Section 5.              Retirement.

 

                                                (a)           Normal Retirement.
On December 31, 2010 (the “Normal Retirement Date”), if Executive is still
employed by the Company, Executive will be deemed to have voluntarily terminated
his employment relationship with the Company but not for purposes of
Section 9(c).

 

                                                (b)           Early Retirement. 
If Executive’s successor as CEO is elected by the Board of Directors prior to
March 31, 2010, Executive’s employment relationship with the Company shall
terminate upon the earlier of (i) December 31, 2010 or (ii) the six-month
anniversary of the date that Executive’s successor assumes responsibilities as
CEO.

 

4

--------------------------------------------------------------------------------


 

                Section 6.              Retirement Benefits. Upon the normal
retirement or early retirement of Executive in accordance with Section 5, the
Company shall provide the benefits set forth in this Section 6 (collectively the
“Retirement Benefits”);

 

                                                (a)           Unused Vacation.
The Company will pay Executive the full amount of Executive’s accrued but unused
vacation time.

 

                                                (b)           Company Property.
The Company will give Executive the computer which belongs to the Company but
which the Executive is then utilizing as Chairman.

 

                                                (c)           Health and Dental
Insurance Upon Termination. From the Date of Executive’s retirement through the
three (3) year period following Executive’s Normal Retirement Date, the Company
shall provide health and dental insurance for Executive and his dependents
pursuant to the Company’s Health and/or Dental Insurance Plan. Executive’s
participation in the Company’s Health and/or Dental Insurance Plan shall be
subject to the same restrictions and limitations as are applicable to current
employees of the Company participating in the Health and/or Dental Insurance
Plan including, without limitation, the Company’s right to modify, amend, change
or discontinue the Health and/or Dental Insurance Plan in any way, at any time
and for any reason. The Company hereby specifically reaffirms and reserves its
right to modify, amend, change or discontinue the Health and/or Dental 
Insurance Plan in any way, at any time and for any reason, provided that such
modification, amendment, or change does not impact the health and dental
insurance of Executive and Executive’s dependents differently than it impacts
the insurance of current employees.  Notwithstanding the foregoing, if the
carrier for the Company’s Health and/or Dental Insurance Plan refuses to extend
coverage to Executive and his dependents under such Plan for any reason, and the
Company shall purchase coverage under a separate insurance policy for Executive
and his dependents that is equivalent in terms of benefits provided to the
health and dental insurance available to then current employees of the Company. 
Such separate insurance policy will be provided to Executive at the same cost to
Executive and/or his dependents as the cost that would have been charged had
Executive and his dependents continued coverage under the Company’s regular
Health and/or Dental Insurance Plan.

 

                                                (d)           Life Insurance.
From the date of Executive’s retirement through the three (3) year period
following Executive’s Normal Retirement Date, the Company shall pay

 

5

--------------------------------------------------------------------------------


 

premiums on a one million dollar ($1,000,000.00) term-life insurance policy
naming Executive as the insured and with the beneficiary(ies) of such policy
selected by Executive.  The Company agrees to facilitate all such actions as are
necessary to keep such policy in place.  Executive reserves the right to change
the carrier of such life insurance policy at any time and in his discretion as
long as the cost of coverage is equal to or less than the cost of the original
coverage.

 

                                                (e)           Termination of
Retirement Benefits. Notwithstanding the forgoing, if at the time of Executive’s
normal retirement or early retirement or during the period for which the
previously described Retirement Benefits are provided, Executive enters into a
full-time employee relationship with an entity that is unrelated to the Company,
then the Company may immediately terminate any Retirement Benefits described in
subsections (c) and (d) of this Section 6, provided that such other employer
provides comparable health, dental and/or life insurance coverage or Executive
becomes eligible for Medicare benefits . For purposes of this Agreement,
“full-time employment” shall mean the provision of services as an employee or
independent contractor that normally equal or exceed thirty-five (35) hours per
week and the entity for which such services are provided by Executive will be
regarded as “unrelated” if it would not be considered a single employer with the
Company under Sections 414(b), (c) or (m) of the Code.

 

                                                (f)            Salary
Continuation Upon Early Retirement. If Executive qualifies for the Severance
Bonus and as a consequence retires early as described in Section 5(b), Executive
Base Salary in effect at the time of such early retirement shall be continued
for the remaining term of this Agreement.  Additionally, Executive will receive
the performance-based annual incentive bonus and long-term incentive award to
which he would be entitled based on performance for the period in which
Executive retired.

 

                                                (g)           Other Retirement
Benefits. From the date of Executive’s retirement through the one (1) year
period following Executive’s Normal Retirement Date, Executive will have
reasonable use of a Company provided secretary which secretary shall be provided
entirely at the Company’s expense.  Notwithstanding the foregoing, the Company’s
obligation to provide such secretarial services shall terminate immediately if
Executive enters into a full-time employee relationship with an entity that is
unrelated to the

 

6

--------------------------------------------------------------------------------


 

Company as provided for in Section 6(e).  Executive shall be fully vested in all
equity awards upon retirement, notwithstanding any contrary limitation in the
relevant grant document or documents, and all such awards shall remain
exercisable, if applicable, as though Executive had remained in the employment
of the Company during such period.

 

                Section 7.              Reimbursement for Expenses. Executive is
expected to incur certain expenses on behalf of the Company for travel,
promotion, telephone, entertainment and similar items. During the period of
Executive’s employment with the Company, the Company will reimburse the
Executive for all ordinary, necessary and reasonable amounts of such expenses,
as determined by the Board of Directors, incurred by Executive. Such amounts
shall be payable promptly upon receipt of reasonable written documentation
signed by the Executive itemizing such expenses.

 

                Section 8.              Indemnification.  If, at any time during
or after the Term of this Agreement, Executive is made a party to, or is
threatened to be made a party in, any civil, criminal or administrative action,
suit or proceeding by reason of the fact that Executive is or was a director,
officer, employee, or agent of the Company, or of any other corporation or any
partnership, joint venture, trust or other enterprise for which Executive served
as such at the request of the Company, then Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by the General
Corporation Law of the State of Delaware, as the same exist or may hereafter be
amended (however, in the case of any such amendment, only to the extent that
such amendment permits the Company to provide broader indemnification rights
than such law permitted the Company to provide prior to such amendment). The
Company’s bylaws contain an indemnification procedure for directors and officers
of the Company. Generally, if Executive is made or is threatened to be made a
party to any action, suit or proceeding relating to his employment or service as
a director of the Company, he shall have the right to select individual counsel
and he shall be indemnified and held harmless by the Company against all
expenses, liability and loss reasonably incurred (including the advancement of
legal fees and expenses) by Executive or imposed on Executive in connection
with, or resulting from, the defense of such action, if the payment of such
expenses is in accordance with Delaware law. Executive has the right to bring
suit against the Company if a claim made in accordance with the Company’s bylaws
is not paid in full within sixty (60) days after a written claim has been

 

7

--------------------------------------------------------------------------------


 

received, except in the case of a claim for an advancement of expenses, in which
case the applicable period is twenty (20) days.

 

                Further, the Company shall seek to maintain during the Term of
the Agreement and until all relevant statutes of limitation have expired
Directors and Officers Liability Insurance covering Executive (or Executive’s
estate, if Executive is deceased or incompetent), which provides coverage at
least as favorable to Executive (or Executive’s estate, if Executive is deceased
or incompetent), as coverage under the Company’s policy in effect on the
Effective Date of this Agreement, and which coverage shall be increased from
time to time in such amounts as the Board may determine to be appropriate in
light of the Company’s operations.

 

                Section 9.              Termination/Severance.

 

                                                (a)           Disability, Death
or Good Cause.  The Company shall have the right to terminate this Agreement
immediately if any of the following events occurs:

 

                                                                                               
(1)           Disability. The determination by the Board of Directors that the
Executive has become disabled, and cannot complete the essential functions of
the position with reasonable accommodation and is unable to continue his service
to the Company;

 

                                                                                               
(2)           Death. The Executive’s death; or

 

                                                                                               
(3)           Good Cause. The determination by the Board of Directors that there
is “Good Cause” for termination of this Agreement. For purposes of this
Agreement, “Good Cause” shall mean a reasonable and documented conclusion by the
Company that Executive has engaged in any one of the following:  (i) financial
dishonesty, including, without limitation, misappropriation of funds or
property, or any attempt by Executive to secure any personal profit related to
the business or business opportunities of the Company without the informed,
written approval of the Board; (ii) refusal to comply with reasonable directives
of the Board; (iii) gross negligence or recklessness in the performance of
Executive’s duties; (iv)  failure to perform, or continuing neglect in the
performance of, duties assigned to Executive which has caused demonstrable and
serious injury to the Company; (v) willful misconduct in the performance of
Executive’s duties which constitutes a violation of law or which otherwise has
an adverse effect upon the Company’s business or reputation; or (vi)the final
and non-appealable conviction of, or plea

 

8

--------------------------------------------------------------------------------


 

of nolo contendre to, either a misdemeanor involving financial dishonesty, fraud
or any felony; or (vii) the material breach of any provision of this Agreement
or any other written agreement between Company and Executive.

 

                                                                                               
                With the exception of subsection (vi) of this Section 9(a)(3), a
written demand for substantial performance shall be delivered to Executive and
the Executive shall have sixty (60) calendar days after such written demand to
remedy the situation described in the written demand to the satisfaction of the
Board.  The burden of proving Good Cause shall be on the Company; provided that
the Company shall be deemed to have satisfied such burden so long as it
reasonably believed in good faith that Executive engaged in any of the actions
of Good Cause set forth herein and that Executive failed to remedy such action
upon appropriate notice and time to cure duly given to Executive, if applicable.

 

                                                                                               
                Upon termination pursuant to Executive’s death or disability,
the Company shall pay Executive (or, in the event of a termination due to
Executive’s death, his estate), a lump sum severance payment equal to the
greater of: (i) Executive’s Base Salary (at the time of termination) for one
(1) year, or (ii) his Base Salary (at the time of termination) for the remaining
term of this agreement.   Executive will also receive the performance-based
annual incentive bonus and long-term incentive reward to which he would be
entitled based on performance for the period in which death or disability
occurs. Such severance payment shall be paid to Executive within fifteen (15)
business days of Executive’s termination date. In addition, in the event of a
termination due to Executive’s disability, the Company shall continue to provide
health, dental and life insurance under the same conditions as described in
Sections 6(c) and 6(d), respectively.

 

                                                                                               
                No severance payment, Succession Bonus or Retirement Benefit
will be paid or continued if Executive is terminated for Good Cause.

 

                                                (b)           Termination By
Company Without Good Cause.  Company may terminate this Agreement without Good
Cause upon sixty (60) days’ prior written notice to Executive. In the event of a
termination by the Company without Good Cause, the Company shall continue to
provide health, dental and life insurance under the same terms and conditions as
described in Sections 6(c) and 6(d), respectively, and shall pay Executive a
lump sum severance payment

 

9

--------------------------------------------------------------------------------


 

equal to the greater of: (i) his Base Salary (at the time of termination) for
one (1) year, or (ii) his Base Salary (at the time of termination) for the
remaining term of this Agreement. Such severance payment shall be made to
Executive within fifteen (15) business days of his termination of employment. 
In addition, Executive will be paid the Succession Bonus described in
Section 4(e) if (i) Executive’s successor as CEO is elected by the Board of
Directors prior to March 31, 2010, (ii) Executive’s termination without cause
pursuant to this Section 9(b) occurs within the six (6) month period following
his successor’s election as CEO, and (iii) Executive actively and materially
cooperates with the Board in the recruitment and selection of his successor;
provided, however, if Executive is terminated without cause prior to the
election of Executive’s successor but after Executive has, in the judgment of
the Board, actively and materially cooperated with the Board in the recruitment
and selection of his successor, the Board shall pay to Executive the Succession
Bonus or portion thereof that the Board reasonably determines is commensurate
with Executive’s efforts in furtherance of such recruitment and selection
process.  For purposes of this Section 9(b), the determination as to Executive’s
active and material cooperation in the recruitment and selection process shall
be made by the Board subject to the conditions provided for in Section 4(e). 
Executive will also receive the performance-based annual incentive bonus and
long-term incentive award to which he would be entitled based on performance for
the period worked.  Executive shall be fully vested in any equity awards and, if
applicable, such awards shall remain exercisable, notwithstanding any contrary
limitation in the relevant grant document or documents and all such awards shall
remain exercisable, if applicable, as though Executive had remained in
employment during such period.  Notwithstanding the foregoing, upon commencement
of full-time employment with an entity that is unrelated to the Company, the
provision of health, dental and life insurance as described in Section 6 shall
cease.

 

                                                (c)           Voluntary
Termination by Executive. Executive may voluntarily terminate this Agreement
upon sixty (60) days’ prior written notice to Company. Except as provided for in
Sections 6(g)(concerning early retirement) and 9(d)(concerning a change in
control), the Company shall not be obligated to make any severance payment or
provide any post-termination benefits to Executive, in the event of a
termination by Executive of his employment pursuant to this Section 9(c).

 

10

--------------------------------------------------------------------------------


 

                                                (d)           Change in Control.

 

                                                                (1)          
Definition. For the purposes of this Agreement, “change in control” means:
(i) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company; (ii) the
date that individuals who, constitute the Board (the “Incumbent Board”) cease
for any reason during a twelve-month period to constitute at least a majority of
the Board; provided however, that any individual becoming a director subsequent
to the Effective Date of the Agreement whose election, or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or
(iii) the date that any one person, or more than one person acting as a group
(as determined below), acquires (or has acquired during the twelve-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to
substantially all of the assets of the Company immediately prior to such
acquisition or acquisitions.  For this purpose, “gross fair market value” means
the value of assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

 

                                                                (2)          
Termination and Payment. If there is a change in control, then the Company may
terminate this Agreement upon thirty (30) days written notice to Executive. If
there is a change in control and a material diminishment in the Executive’s
position, duties, or responsibilities, that is not mutually agreed to among the
parties, then Executive may terminate this Agreement upon thirty (30) days
written notice to the Company. Upon termination by either party pursuant to this
Section 9(d), the Company shall pay to Executive a lump-sum severance payment
equal to that portion of Executive’s Base Salary (at the time of termination)
that would have been paid had Executive’s employment continued for the remaining
term of this Agreement. In addition, Executive shall receive a five hundred
thousand dollar ($500,000.00) transaction bonus. Such severance payment and
bonus, if any, shall be paid to Executive within the thirty (30) day period
following the earliest to occur of the following events:

 

11

--------------------------------------------------------------------------------


 

(i)            the 6-month anniversary of Executive’s Separation from Service
for reasons other than death; or

 

                                                                (ii)          
Executive’s death.

 

                                                The Company shall also continue
to provide health, dental and life insurance under the same terms and conditions
as described in Sections 6(c) and 6(d), respectively.  Upon the occurrence of a
change in control, Executive shall be fully vested in any equity awards and, if
applicable, such awards shall remain exercisable, notwithstanding any limitation
in the relevant grant document or documents

 

                                                                (3)          
Limitation on Payments.  In the event that it is determined that any payment to
Executive under this Section 9(d) when aggregated with any other payments or the
value of any benefits to be provided to Executive as a consequence of a change
of control would, but for the application of this Section 9(d)(3), be subject to
the twenty percent (20%) excise tax imposed under Section 4999 of the Code
(concerning the treatment of excess parachute payments within the meaning of
Section 280G of the Code) (the “Excise Tax”), then the payments under this
Section 9(d) shall be payable either:

 

(i)            in full; or

 

(ii)           reduced to an amount which will provide Executive with the
largest amount net of all applicable taxes including the Excise Tax.

 

                                                                Any
determination required under this Section 9(d)(3) shall be made in writing by an
independent accountant selected by the Company and agreed to in writing by
Executive.  Said accountant’s determination shall be conclusive and binding. 
The Company shall bear all cost that such accountant may reasonably incur in
connection with the performance of the calculations required by this
Section 9(d)(3).

 

                                                (e)           General Release.
Notwithstanding anything in this Section 9 to the contrary, no amount shall be
payable to Executive and no benefits shall be continued unless Executive (or his
personal representative or executor of his estate in the case of his disability
or death) executes a general release substantially in the form attached hereto
as Exhibit A.

 

                Section 10.            Confidentiality and Non-Compete.

 

                                                (a)           Confidentiality
Agreement.  The Executive agrees and acknowledges that the “Confidential
Information” (as defined below) is the property of the Company and that such
information is sensitive, confidential and important, and is furnished by the

 

12

--------------------------------------------------------------------------------


 

Company to Executive under the terms and conditions of this Agreement. 
Executive agrees to keep the Confidential Information (whether obtained prior to
or after the date of this Agreement) in strict confidence during the term of
this Agreement and at all times thereafter, and not to disclose such
Confidential Information, except to such directors, officers, employees,
stockholders, and agents of the Company with a bona fide need to know, but only
to the extent necessary to further the business purposes of the Company.

 

                                                (b)           Confidential
Information.  Confidential Information shall mean any information not generally
known in the relevant trade or industry, which by its sensitive nature can
reasonably be expected to cause substantial harm to the Company if disclosed and
which was obtained from the Company or its affiliates, or which was learned,
discovered, developed, conceived, originated or prepared during or as a result
of the performance of any services at any time by the Executive on behalf of any
of the Company or its affiliates and which falls within the following general
categories:

 

(i)            information relating to trade secrets of the Company or its
affiliates or any customer or supplier of any of the Company or its affiliates;

 

(ii)           information relating to existing or contemplated products,
services, technology, designs, processes, formulae, algorithms, research or
product developments of the Company or its affiliates or any customer or
supplier of any of the Company or its affiliates;

 

(iii)          information relating to business plans, sales or marketing
methods, customer lists, customer usages and/or requirements, supplier
information of the Company or its affiliates or any customer or supplier of any
of the Company or its affiliates; and

 

(iv)          any other confidential information the Company or its affiliates
or any customer or supplier of any of the Company or its affiliates may
reasonably have the right to protect by patent, copyright, or by keeping it
secret or confidential.

 

Confidential Information shall not include information that:

 

(i)            is now, or hereafter becomes, through no act or failure to act on
the part of the Executive, generally known or available to the public;

 

(ii)           was acquired by the Executive before receiving such information
from the Company and without restriction as to use or disclosure;

 

(iii)          is required to be disclosed pursuant to law, providing the
Executive uses reasonable efforts to give the Company reasonable notice of such
required disclosure; or

 

13

--------------------------------------------------------------------------------


 

(iv)          is disclosed with the prior written consent of the Company.

 

                                                (c)           Return of Company
Property.  Executive agrees that upon termination of this Agreement, Executive
shall immediately surrender to the Company, without request, or, at the
Company’s request and in the Company’s sole discretion, destroy or cause to be
destroyed all memoranda, notes, reports, documents, software and disks and all
copies and other reproductions and extracts thereof, including those prepared by
Executive, which are in Executive’s possession or under his control and which
contain or are derived from Confidential Information.

 

                                                (d)           Covenant Not to
Compete or Solicit.  Executive shall not, directly or indirectly, do any of the
following during the term of this Agreement and for a period of twelve (12)
months thereafter:

 

                                                (i)            Be employed by,
serve as consultant or independent contractor to, directly or indirectly
beneficially own any equity or similar interest in (except as the holder of not
more than one percent (1%) of the voting securities of any publicly traded
entity or as a shareholder of the Company or any successor thereto), or
otherwise engage in, any business in the United States that directly competes
with the Company in the design, development, marketing and support of private
wireless communications, including wireless radios, wireless communications
infrastructure and systems for digital and analog platforms, and wireless data
security products and solutions.

 

                                                (ii)           Solicit or cause
to be solicited, directly or indirectly, any employee of the Company for any
purpose (other than, during the term of this Agreement, as an employee of the
Company on behalf of the Company), without the prior written consent of the
Company, which written consent specifically refers to this Agreement; or

 

                                                (iii)          Solicit or cause
to be solicited, directly or indirectly, or in any way be responsible for, an
offer of employment to any employee of the Company by any other person.

 

(e)                                  Remedies. Executive acknowledges and agrees
that the terms of this Section 10 are (i) reasonable in geographic and temporal
scope, (ii) necessary to protect the legitimate proprietary and business
interests of the Company in, among other

 

14

--------------------------------------------------------------------------------


 

things, its Confidential Information, customer and near customer relationships. 
Executive further acknowledges and agrees that (x) Executive’s breach of the
provisions of this Section 10 would cause the Company irreparable harm that can
not be adequately compensated with money damages, and (y) if the Company elects
to prevent Executive from breaching such provisions by obtaining an injunction
against Executive, there is a reasonable probability of the Company’s success on
the merits. Executive consents and agrees that if Executive commits or threatens
to commit any such breach, Company shall be entitled to temporary and permanent
injunctive relief from a court of competent jurisdiction which relief is in
addition to, and not in lieu of, such other remedies as may be available to
Company for such breach, including the recovery of money damages. If any of the
provisions of this Section 10 are determined to be wholly or partially
unenforceable, Executive agrees that this Agreement or any provision hereof may
be reformed so that it is enforceable to the maximum extent permitted by law.

 

                Section 11.            Entire Agreement. This Agreement contains
the entire understanding and agreement between the Company and the Executive and
supersedes any prior agreements and negotiations between them pertaining to the
Executive’s terms and conditions of employment with the Company. There are no
representations, warranties, promises, covenants or understandings between the
Company and the Executive with respect to such employment other than those
expressly set forth in this Agreement. This Agreement takes precedence over
other conflicting agreements with the Executive.

 

                Section 12.            Governing Law, Jurisdiction and Venue.
This Agreement shall be governed by the laws of the State of Delaware without
application of conflicts of law principles. The parties hereto irrevocably
(a) submit to the exclusive jurisdiction of the Delaware Court of Chancery
sitting in the County of New Castle for the purpose of any action or proceeding
arising out of or relating to this Agreement brought by any party hereto, and
(b) waive, and agree not to assert by way of motion, defense or otherwise, in
any such action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action or proceeding is brought in
an inconvenient forum, that the venue of the action or proceeding is improper or
that this

 

15

--------------------------------------------------------------------------------


 

Agreement or the transactions contemplated by this Agreement may not be enforced
in or by the above-named court.

 

                Section 13.            Non-Assignability; Successors. The
obligations of the Executive under this Agreement are not assignable by him.
This Agreement is personal in nature and may not be assigned by the Company
without the written consent of the Executive, except that the consent of the
Executive shall not be reasonably withheld in connection with the sale to any
person, partnership, corporation or other entity of substantially all the assets
of the company, provided that the assignee assumes all the liabilities of the
Company hereunder. Except as provided in the immediately preceding sentence,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors.

 

                Section 14.            Notices. Any notice required to be given
in writing by any party to this Agreement may be personally delivered or mailed
by registered or certified mail to the last known address of the party to be
notified. Any such notice personally delivered shall be effective upon delivery
and any such notice mailed shall be effective four (4) business days after the
date of mailing by registered or certified mail with postage prepaid to the last
known address of the party to be notified.

 

                Section 15.            Section 409A. It is intended that the
payments and benefits provided under this Agreement will either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Code. The Agreement shall be construed, administered, and governed in a manner
that effects such intent, and the Company shall not take any action that would
be inconsistent with such intent. Without limiting the foregoing, the payments
and benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out or modified in a manner that would result in the imposition
of an additional tax under Section 409A upon Executive. Although the Company
shall use its best efforts to avoid the imposition of taxation, interest and
penalties under Section 409A, the tax treatment of the benefits provided under
this Agreement is not warranted or guaranteed. Neither, the Company nor its
directors, officers, employees or advisors shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a consequence
of payments made under t his Agreement.

 

                Section 16.            Severability. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions of this Agreement, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision were omitted.

 

16

--------------------------------------------------------------------------------


 

                Section 17.            Headings. The Section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the interpretation of this Agreement.

 

                Section 18.            Construction. Whenever required by the
context, references to the singular shall include the plural, and the masculine
gender shall include the feminine gender.

 

                Section 19.            Amendments. No changes, modifications,
waivers, discharges, amendments or additions to this Employment Agreement shall
be binding unless it is in writing and signed by the Company and the Executive.

 

                IN WITNESS WHEREOF, the Company has caused this Agreement to he
executed on its behalf and the Executive has signed his name hereto, effective
as of the date first written above.

 

 

EF Johnson Technologies, Inc.

 

 

 

 

BY:

/s/ Thomas R. Thomsen

 

Its

Chairman, Compensation Committee of the Board of Directors

 

 

 

 

 

 

 

/s/ Michael E. Jalbert

 

Michael E. Jalbert

 

17

--------------------------------------------------------------------------------


EXHIBIT A

 

GENERAL RELEASE

 

                This General Release (“Release”) is between E.F. Johnson
Technologies, Inc., a Delaware corporation (the “Company”) and Michael E.
Jalbert (“Executive”), and is for the purpose of resolving all existing or
potential disputes including, but not limited to, those arising out of the
employment relationship that existed between the Company and Executive.

 

                For good and valuable consideration, as set forth in the Amended
and Restated Employment Agreement between the Company and Executive, Executive
agrees as follows:

 

                1.             Executive, for Executive and Executive’s heirs,
executors and administrators, releases and forever discharges the Company and
its affiliates, and their successors and assigns, subsidiaries, parent and
related companies, and all of their directors, employees, and agents
(collectively referred to as the “Released Parties”) from any and all claims or
causes of action whatsoever, which Executive ever had or has now against the
Released Parties, whether they are known now or unknown.

 

                Executive understands and agrees that this document is a general
release that releases all claims and causes of action against the Released
Parties that Executive ever had or now has for acts or omissions up to the date
of this Release including, but not limited to, those relating to Executive’s
recruitment, employment, and the termination of Executive’s employment with the
Company.  Executive also understands that once Executive signs this Release,
Executive legally waives and releases any and all rights and claims Executive
may have (a) under the numerous state and federal laws and regulations, as
amended, including, without limitation, the Age Discrimination in Employment Act
(“ADEA”), (b) under any local statute or ordinance, as well as (c) under any
common law claim in tort or contract.  Finally, Executive understands and agrees
that, if Executive does file such a claim, the Company may be entitled to
restitution, set-off or recoupment of some or all of the payments provided to
Executive.

 

                                Excluded from this release are any claims which
cannot be waived by law, including, but not limited to, the right to file a
charge with or participate in an investigation conducted by certain government
agencies.   However, Executive understands and agrees that Executive is waiving
the right to any monetary recovery should any agency (including, but not limited
to, the Equal Employment Opportunity Commission) or third party pursue any
claims on Executive’s behalf, and that the consideration paid for this Release
provides Executive with full relief and Executive will not accept any additional
relief.  Unless specifically addressed, this Release is not intended to be a
waiver of any rights Executive may have to (i) payments and benefits under the
Amended and Restated Employment Agreement between the Company and Executive,
(ii) any nonforfeitable benefits under any of the Company’s employee benefit
plans and executive compensation arrangements which, by their terms,
specifically provide for nonforfeitable benefits; (iii) convert group benefits
under any of the Company’s employee benefit plans to individual coverage, to the
extent that such plans allow such conversion; or (iv) continue coverage under
any of the Company’s medical plans as provided under the Employee

 

--------------------------------------------------------------------------------


 

Retirement Income Security Act of 1974, as amended, or section 4980 B of the
Internal Revenue Code of 1986, as amended.

 

2.             Executive agrees further that if any provision of this Release is
held to be invalid or unenforceable to any extent, the remainder of this Release
shall not be affected, and shall be enforced to the greatest extent permitted by
law.

 

3.             Executive agrees that neither this Release nor the payment of the
consideration for this Release shall be considered or construed for any purpose
as an admission by the Company of any liability or unlawful conduct of any kind
and that any such liability is expressly denied.

 

4.             Executive states and represents that Executive has had up to
twenty-one (21) days to consider this Release, that Executive has carefully read
this Release, knows the contents of it, freely and voluntarily assents to all of
its terms and conditions, understands the final and binding effect of this
Release, and signs it as Executive’s own free act with the full intent of
releasing the Released Parties from all claims. Executive understands that
Executive may revoke this General Release  at any time within seven (7) days of
signing by following the procedures contained in the Separation Agreement. 
Executive acknowledges that the Company has advised Executive to consult with an
attorney before signing this Release.

 

 

 

 

 

 

[FULL NAME]

 

 

 

STATE OF                         

 

 

COUNTY OF                           , SS.

 

 

 

                On this         day of                              , [FULL
NAME] personally appeared, and s/he acknowledged the foregoing instrument to be
his/her free act and deed, without duress or coercion, and that s/he executed it
for the purposes therein contained.

 

 

 

Before me,

 

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

2

--------------------------------------------------------------------------------

 